            Case 1:18-cr-00155-LJO-SKO Document 43 Filed 05/21/20 Page 1 of 2

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 LEE S. BICKLEY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
   Attorneys for Plaintiff
 6 United States of America

 7
                                 IN THE UNITED STATES DISTRICT COURT
 8
                                    EASTERN DISTRICT OF CALIFORNIA
 9

10   UNITED STATES OF AMERICA,                           CASE NO. 1:18-CR-00155-DAD-SKO

11                                Plaintiff,             ORDER SEALING DOCUMENTS AS SET FORTH
                                                         IN GOVERNMENT’S NOTICE
12                          v.

13   SANDRA HAAR,

14                                Defendant.

15

16

17
            Pursuant to Local Rule 141(b) and based upon the representation contained in the Respondent’s
18
     Request to Seal, IT IS HEREBY ORDERED that the Government’s Exhibit 4 to Government’s
19
     Supplemental Brief in Support of Opposition to Defendant’s Motion to Reduce Sentence Pursuant to
20
     U.S.C. § 3582(c)(1)(A) Compassionte Release, for Failure to Establish Extraordinary and Compelling
21
     Circumstances pertaining to defendant Sandra Haar, and the Government’s Request to Seal shall be
22
     SEALED until further order of this Court.
23
            It is further ordered that electronic access to the sealed documents shall be limited to the United
24
     States and counsel for the defendant.
25
            The Court has considered the factors set forth in Oregonian Publishing Co. v. U.S. District Court
26
     for the District of Oregon, 920 F.2d 1462 (9th Cir. 1990). The Court finds that, for the reasons stated in
27
     the Government’s request, sealing the Governments’s motion serves a compelling interest. The Court
28


      ORDER SEALING DOCUMENTS AS SET FORTH IN            1
30    GOVERNMENT’S NOTICE
            Case 1:18-cr-00155-LJO-SKO Document 43 Filed 05/21/20 Page 2 of 2

 1 further finds that, in the absence of closure, the compelling interests identified by the

 2 government would be harmed. In light of the public filing of its request to seal, the Court further finds

 3 that there are no additional alternatives to sealing the government’s motion that would adequately

 4 protect the compelling interests identified by the government.

 5
     IT IS SO ORDERED.
 6

 7      Dated:     May 21, 2020
                                                       UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


      ORDER SEALING DOCUMENTS AS SET FORTH IN             2
30    GOVERNMENT’S NOTICE
